 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 13644
     ADAM FLAKE
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336
 5   Adam.Flake@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                    ) Case No.: 2:13-cr-221-APG
                                                  )
 9                  Plaintiff,                    ) Government’s Motion for Leave to File
                                                  ) Sealed Exhibit
10          v.                                    )
                                                  )
11   SESLEY WILLIAMS,                             )
                                                  )
12                  Defendant.                    )
                                                  )
13
            Contemporaneous with this motion, the government is filing its supplemental
14
     response to Defendant Sesley Williams’s supplement to her motion for compassionate
15
     release, ECF No. 331. The response refers to Government’s Sealed Exhibit 1, which
16
     includes Williams’s updated medical records that undersigned counsel obtained from the
17
     Bureau of Prisons, and which the government believes will assist the Court in evaluating
18
     Williams’s motion. Because the records contain private medical records, we believe they
19
     should be filed under seal and remain under seal. The government therefore requests leave
20
     to file those records under seal. Undersigned counsel will serve the sealed exhibit on
21
     defendant’s counsel via email.
22

23

24
 1                                        CONCLUSION

 2          For the foregoing reasons, the government respectfully requests leave to file under

 3   seal Government’s Exhibit 1 to its supplemental response to Williams’s supplement to

 4   motion for compassionate release, and requests that the Court maintain those records

 5   under seal.

 6          Dated this 29th day of June, 2021

 7                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
 8

 9                                              s /Adam Flake__
                                                ADAM FLAKE
10                                              Assistant United States Attorney

11

12

13

14    IT IS SO ORDERED:

15            June 29, 2021
      Dated:__________________

16                                                      ________________________
                                                        ANDREW P. GORDON
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24
                                                2
